Citation Nr: 0827311	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-24 960A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a lumbar spine 
disability to include degenerative disc disease.

2. Entitlement to service connection for a neck disability to 
include spondylosis of the cervical spine and disc bulge at 
C5-6.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The claims of service connection for a lumbar spine 
disability to include degenerative disc disease and service 
connection for a neck disability to include spondylosis of 
the cervical spine and a disc bulge at C5-6 are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in August 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a low back disability; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect an appeal of the 
adverse determination. 

2. The additional evidence presented since the rating 
decision in August 2002 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
low back disability, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1. The rating decision in August 2002 by the RO, denying the 
application to reopen the claim of service connection for a 
lower back disability, became final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008).

2.  The additional evidence presented since the rating 
decision in August 2002 by the RO, denying the application to 
reopen the claim of service connection for a lower back 
disability to include degenerative disc disease, is new and 
material, and the claim of service connection is reopened.  
38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
for a low back disability is resolved in the veteran's favor, 
the only matter disposed of in this decision, further 
discussion here of compliance with the VCAA with regard to 
the claims to reopen is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural and Factual Background

By a rating decision in August 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a low back disability because the post-service 
medical records did not show a low back disability related to 
service.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not perfect an appeal of the adverse 
determination and the determination became final by operation 
of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in August 2002 is summarized 
as follows:  

The service treatment records document several complaints and 
treatment for low back pain starting in December 1974.  In 
May 1975, the impression was chronic low back pain for 1 and 
half years.  On separation from service in March 1976, the 
veteran reported a history of back pain.  On separation 
examination the veteran's musculoskeletal evaluation was 
normal.  The examiner noted back pain, pulled muscle 4 or 5 
times within the last 2 years, treated at Fort Bliss, well 
healed.  

After service, on VA examination in April 1980, the diagnosis 
was chronic lower back pain.  

Current Application

Although the prior rating decision of August 2002 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

The veteran's application to reopen the claim of service 
connection was received in February 2005.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of a low back disability incurred in service. 

Additional Evidence and Analysis  

The additional relevant evidence, presented since the rating 
decision in August 2002 consists of the following:

In January 2007, a private physician reported treating the 
veteran for six years for cervical and lumbar spine 
degeneration.  Having reviewed evidence that the veteran has 
been treated for similar conditions during service, the 
physician expressed the opinion that it was at least as 
likely as not that the veteran's current cervical and lumbar 
spine disabilities were caused by his service-related 
conditions.  

The Board finds that the medical opinion of the private 
physician is new and material evidence because the opinion 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a lumbar spine 
disability, that is, a nexus between the veteran's current 
lower back condition and service, the absence of which was 
the reason the veteran's application to reopen the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a lumbar spine disability to include 
degenerative disc disease is reopened, and to this extent 
only the appeal is granted.




REMAND

The Board finds that the medical evidence of record is 
insufficient to decide the claims of service connection for a 
lumbar spine disability to include degenerative disc disease 
and the claim of service connection for a neck disability to 
include spondylosis of the cervical spine with disc bulge at 
C5-6.  Therefore further evidentiary development under the 
duty to assist is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of in-patient records 
from the Moncrief Army Hospital at Fort 
Jackson, South Carolina and from the 
William Beaumont Army Hospital at Fort 
Bliss, Texas, for treatment of back 
pain in 1974 and in 1975.

2. Schedule the veteran for a VA 
orthopedic examination to determine:

a). Whether it is at least as 
likely as not that the current 
disc degeneration of the lumbar 
spine by MRI in December 2002 is 
related to the following 
complaints of back pain during 
service: fell from top bunk (June 
1973); low back pain after playing 
basketball with muscle spasm 
(December 1974); low back pain 
after straining on lug nut with 
strain (April 1975); low back pain 
for 11/2 years with muscle weakness 
in leg and a finding of 
costrochondritis (May 1975 ); low 
back pain with athletics (July 
1975); and a history of back pain 
with pulled muscles (separation 
examination); and, 



b). Whether it is at least as 
likely as not that the current 
cervical spine disability first 
documented in March 1998 is 
related to the complaints of back 
pain documented above. 

In formulating the opinion, the examiner 
is asked to consider the report of 
January 2007 by a private physician that 
relates the veteran's cervical and lumbar 
spine disabilities to his duties as a 
heavy wheel vehicle mechanic in service. 

Also the examiner is asked to consider 
that that the term "at least as likely 
as not" does not mean "within the realm 
of possibility, rather it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of the 
conclusion as it is to find against the 
conclusion.

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


